DETAILED ACTION

This office action is in response to application 16/725,838 filed on 12/23/2019 which is a divisional of application 14/825,502 filed on 8/13/2015 which is a continuation of PCT/US2011/056787 filed on 10/18/2011.
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-19 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/23/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 15-19 are objected to because of the following informalities:
With respect to claim 15, “the cache to including,” in line 4 of the claims should read, “the cache including.”
Claims 16-19 are objected because they depend from a base claim that is currently objected to and fail to cure the deficiencies of the base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the first cache line" in line 1 and “the second cache line” in line 2.  There is insufficient antecedent basis for these limitations in the claim.  Should claim 18 be dependent on claim 17?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was 

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8-12, and 15-17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakata et al. (US 2005/0102473) and Yoshioka et al. (US 5,930,833).
With respect to claim 1, Sakata teaches of a method of managing virtual address synonyms in a virtually indexed physically tagged (VIPT) cache (), comprising: receiving an access request to a VIPT cache that is associated with a first virtual address having a synonym virtual address (VA) bit that is the same as a synonym VA bit of a second virtual address associated with a previously received access request (fig. 4-5; paragraph 8, 38-40).
Sakata fails to explicitly teach of predicting a value of a bit of a physical address associated with said first virtual address in advance of determining the actual value of the bit of the physical address; determining an actual value of the bit of the physical address; providing an indication of a miss and updating a predictor, in response to the predicted value of the bit of the physical address provided in advance being different from the actual value of the bit of the physical address; and retrying the access request using the actual value of the bit of the physical address.

determining an actual value of the bit of the physical address (fig. 1; column 6, line 50-column 7, line 7; where the TLB obtains the physical address, PA(b));
providing an indication of a miss and updating a predictor, in response to the predicted value of the bit of the physical address provided in advance being different from the actual value of the bit of the physical address (fig. 1, 13; column 6, line 50-column 7, line 7, column 10, line 58-column 11, line 15; where PA(b) and PA(a) are different, i.e. when nonconformity is determined); and 
retrying the access request using the actual value of the bit of the physical address (fig. 1, 13; column 6, line 50-column 7, line 7, column 10, line 58-column 11, line 15; where an external read access occurs to retrieve the data).
Sakata and Yoshioka are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Sakata and Yoshioka before the time of the claimed invention to incorporate the TLB and cache layout of Yoshioka in Sakata.  Their motivation would have been to decrease the number of times the TLB is accessed (Yoshioka, column 3, lines 17-20).
With respect to claim 8, the combination of Sakata and Yoshioka teaches of the limitations cited and described above with respect to claim 1 for the same reasoning as recited with respect to claim 1.

a memory controller (Yoshioka, fig. 1, 7, column 5, lines 29-65),
wherein said memory controller includes a system for managing synonyms that comprises: a cache line tracker to track cache lines using a directory (Sakata, fig. 8, paragraph 54, TLB 211; Yoshioka, fig. 1, 7, column 5, lines 29-65, TLB 11);
a synonym virtual address bit examiner to examines a bit of a virtual address (Yoshioka, fig. 1, 7; column 6, lines 48-62; where VA(b) is compared with VA(a) by the controller and the share flag is 1);
a physical address predictor coupled the cache line tracker and the synonym virtual address bit examiner (Yoshioka, fig. 1, 7; column 6, line 48-column 7, line 7; where the controller retrieves the PA(a) (predicted physical address) from the logical cache and compares it with the PA(b) from the TLB).
	The reasons for obviousness are the same as those indicated with respect to claim 1.
With respect to claim 15, the combination of Sakata and Yoshioka teaches of the limitations cited and described above with respect to claims 1 and 8 for the same reasoning as recited with respect to claims 1 and 8.
Sakata also teaches of a system, comprising: a processor to execute instructions; a system interface to access machine resources; and a cache coupled to the processor (fig. 8; paragraph 53-56).
With respect to claims 2, 9, and 16, Sakata fails to explicitly teach of wherein the first virtual address and the second virtual address are associated with separate processes.
However, Yoshioka teaches of wherein the first virtual address and the second virtual address are associated with separate processes (fig. 4; column 1, line 65-column 2, line 12).
Sakata and Yoshioka are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Sakata and Yoshioka before the time of the claimed invention to incorporate the ASIDs of Yoshioka into Sakata.  Their motivation would have been to more efficiently use the TLB (Yoshioka, column 2, lines 2-5).
With respect to claims 3 and 10, Yoshioka teaches of wherein different physical addresses are associated with the first virtual address and the second virtual address (fig. 1, 13; column 10, line 58-column 11, line 15; when nonconformity is determined at step s33).
The reasons for obviousness are the same as indicated above in claims 1 and 8.
With respect to claims 4 and 11, Yoshioka teaches of wherein a same physical address is associated with the first virtual address and the second virtual address (fig. 1, 13; column 10, line 58-column 11, line 15; when the PA in the cache matches the PA in the TLB).
The reasons for obviousness are the same as indicated above in claims 1 and 8.
With respect to claims 5, 12, and 17, Sakata teaches of wherein the first virtual address is in a first cache line of the VIPT cache and the second virtual address is in a second cache line of the VIPT cache (fig. 5, paragraph 40; where VA(b) and VA(a) are in different cache lines).
Claims 6-7, 13-14, and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sakata and Yoshioka as applied to claims 5, 12, and 15 above, and further in view of Chopra et al. (US 2002/0156962).
With respect to claims 6, 12, and 18, the combination of Sakata and Yoshioka fails to explicitly teach of wherein the first cache line is in a first panel of the VIPT cache and the second cache line is in a second panel of the VIPT cache.
However, Chopra teaches of wherein the first cache line is in a first panel of the VIPT cache and the second cache line is in a second panel of the VIPT cache (paragraph 94-96; where the cache lines have different page numbers and are in different pages).
Sakata, Yoshioka, and Chopra are analogous art because they are from the same field of endeavor, as they are directed to cache memory.
It would have been obvious to one of ordinary skill in the art having the teachings of Sakata, Yoshioka, and Chopra before the time of the claimed invention to incorporate the page numbering of Chopra into the combination of Sakata and Yoshioka.  Their motivation would have been to more efficiently use the cache memory.
With respect to claims 7, 14, and 19, Chopra teaches of wherein a first value of the VA bit is associated with the first panel and a second value of the VA bit is associated with the second panel (paragraph 94-96).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gilday et al. (US 2007/0033318) discloses a VIPT cache where data from the same physical address is stored at different virtual indexes with the same or different cache ways.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL C KROFCHECK whose telephone number is (571)272-8193.  The examiner can normally be reached on Monday - Friday 8am -5pm, first Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael Krofcheck/Primary Examiner, Art Unit 2138